Citation Nr: 1243180	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased evaluation for a low back strain, currently evaluated as 20 percent disabling.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity

3. Entitlement to an increased evaluation for residuals of a right foot fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004 and from October 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the January 2008 rating decision, the RO granted an increased evaluation of 20 percent for a low back strain, effective October 2007.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the ratings.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that in May 2012, the Appeals Management Center (AMC) granted service connection for radiculopathy of the left lower extremity, secondary to the service-connected low back strain, at a 10 percent rating, effective December 2011.  A Notice of Disagreement (NOD) has not been submitted by the Veteran as of yet; however, the Board finds that the Veteran's disability rating for radiculopathy of the left lower extremity arose out of the claim for entitlement to a higher rating for a low back strain, which is currently before Board.  As such, the issues of entitlement to a higher initial rating for radiculopathy of the left lower extremity is before the Board as part of the Veteran's claim for a higher rating for his service-connected low back strain.  Jones v. Shinseki, 23 Vet. App. 122, 125, quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (holding that once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board, and only a subsequent Board decision can resolve an appeal that was initiated but not completed).

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected low back strain, radiculopathy of the left lower extremity, and/or residuals of a fractured right foot.  Therefore, the Board finds that consideration of a TDIU is unwarranted.


FINDINGS OF FACT

1. The Veteran's low back strain has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent.

2. As of December 21, 2011, the Veteran's left leg radiculopathy was manifested by radiating pain of the femoral nerve.

3. The Veteran's service-connected residuals of a right foot fracture do not approximate moderately severe impairment, to include limitation of motion.





CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5236 (2012).

2. As of December 21, 2011, the criteria for a rating higher than 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8526 (2012). 

3. The criteria for a rating in excess of 10 percent for residuals of a right foot fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, the RO sent a letter to the Veteran in October 2007 with the VCAA notice requirements for his increased rating claims.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him. 

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board notes that the October 2006 notice also addressed these matters.  However, since the claims are being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained and associated with the claims file, to the extent possible.  The Veteran also did not indicate that he was in receipt of Social Security Disability benefits that warranted obtaining additional records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in November 2007 and December 2011 and the results of which have been included in the claims file for review.  These VA examinations involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examinations and addendum are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its December 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

The Veteran contends that a higher disability evaluation is warranted for his service-connected low back strain and residuals of a fractured right foot.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in October 2007, VA must review the evidence of record from October 2006, to determine if there was an ascertainable increase in the Veteran's low back strain and residuals of a right foot fracture.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disabilities.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Low back strain

The Veteran's service-connected low back strain is evaluated under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2012). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

According to the evidence of record, in November 2007, the Veteran was afforded a VA examination where he reported his low back pain due to repetitive straining, lifting, hiking, and walking.  He stated his low back pain was a constant problem at a pain level of 7 or 8 out of 10 but can go as high as a 9.  He stated his low back pain radiated down to both legs but denied any bladder, bowel, or sexual dysfunction.  The Veteran denied paresthesia to his lower extremities and did not wear a back belt.  He stated his walking was affected by the pain and discomfort but did not know how far he was able to walk without the pain.  He stated he was prescribed one day off of work due to his low back pain.  The Veteran was unable to state how long the pain lasts or how many flare-ups he gets per day.  See VA spine examination, dated November 2007. 

A physical examination revealed a decrease in the normal lordosis but otherwise, the alignment was normal with no paraspinal tenderness or muscle spasms.  The range of motion was 65 degrees forward flexion, decreasing to 60 degrees after three repetitions due to pain; right and left rotations were normal at 30 degrees with no loss of excursion after three repetitions; right and left lateral flexions were normal at 30 degrees with no loss of excusion; and 28 degrees extension, decreasing to 20 degrees after three repetitions due to pain and stiffness.  X-rays taken on November 2007 revealed vertebral bodies were normal with pedicles intact and interspaces preserved.  Also, the complete loss of the lumbar lordosis was compatible with muscle spasms of the long back muscles.  The Veteran was diagnosed with chronic lower back strain with radiculopathy in the L3-L4 distribution.  Id. 

VA treatment records from November 2007 to July 2011 report the Veteran was treated for chronic back pain.  The Veteran has consistently reported this back pain has interfered with his employment at the Post Office and would radiate down to his legs.  See VA treatment records, dated November 2007 to July 2011.

In December 2011, the Veteran underwent another VA examination where he described his pain as constant and sharp on a scale of 7 to 10 out of 10.  He stated it occasionally radiated to the left leg.  It was precipitated by prolong standing, walking, or pushing.  He reported flare-ups every morning that lasted hours and difficulty sleeping at night due to his symptoms.  See VA spine examination, dated December 2011.

The range of motion was 70 degrees flexion with pain; 25 degrees extension with pain; 25 degrees right and left lateral flexion with pain; and 30 degrees right and left lateral rotation with pain.  After three repetitions, the Veteran's range of motion was 70 degrees flexion, 20 degrees extension; 25 degrees right and left lateral flexion; and 30 degrees left and right lateral rotation.  There were no additional limitations in range of motion following repetitive-use testing.  There was excess fatigability and pain on movement after repetitive use and localized tenderness with abnormal spinal contour.  The examiner also determined the Veteran had IVDS of the thoracolumbar spine with less than one week of incapacitating episodes in the past twelve months.  Id. 

Imaging studies of the thoracolumbar spine revealed arthritis was not present.  The impression of a July 2011 study was mild modic type I endplate reactive changes at L5-S1 with a small annular fissure and a left paracentral annular fissure at L4-L5 which may abute the extraforaminal portion of the L4 nerve which correlated with the Veteran's radiculopathy.  Id. 

Based on the evidence of record, the Veteran is not entitled to an evaluation of 40 percent, the next highest available, for his service-connected low back strain.  No measurement of the range of motion approaches a limit of 30 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  At the November 2007 VA examination, flexion was 65 degrees and 60 degrees with pain.  The December 2011 VA examination revealed 70 degrees flexion with pain.  There is no finding of ankylosis at any time, or the functional equivalent thereof.  Therefore, the Veteran cannot qualify for a schedular 40 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5237. 

The Veteran does not qualify for increased evaluations under Diagnostic Code 5243, intervertebral disc syndrome.  At the December 2011 VA examination the Veteran has described fifty incapacitating days within the past 12 months.  However, the record shows that he has been prescribed only three days bed rest by a physician, which is less than the 10 percent rating as required for an evaluation under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Therefore, Diagnostic Code 5243 cannot be considered further. 

For the entire period on appeal, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's low back strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 20 percent rating currently assigned.

Consideration has been given to additional "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  See Hart, 21 Vet. App. at 505.  However, there are no identifiable periods of time during which the Veteran's service-connected low back strain was more disabling than reflected in the 20 percent rating assigned.  Thus, additional "staged ratings" are not supported by the record in this case. 

Radiculopathy of a left lower extremity

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this case, radiculopathy associated with the lumbar spine disability was also diagnosed by the December 2011 VA examiner.  A separate rating for radiculopathy was granted by the RO in November 2012, effective in December 2011, the date the objective medical evidence demonstrated the rating criteria.  Specifically, a 10 percent rating was assigned for radiculopathy of the left lower extremity.  The respective rating for radiculopathy was rated under Diagnostic Code 8526. 

The anterior crural nerve (femoral) nerve is rated pursuant to 38 C.F.R. § 4.124a, DC 8526.  Under DC 8526, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the femoral nerve warrants a 20 percent rating; "severe" incomplete paralysis warrants a 30 percent rating; and, complete paralysis of quadriceps extensor muscles warrants a 40 percent rating.  38 C.F.R. § 4.124a, DC 8526.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Veteran reported his back pain radiated into his legs.  At the December 2011 VA examination, the Veteran demonstrated normal strength in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  The Veteran had normal reflexes in the knee and ankle.  The sensory examination of the upper anterior thigh (L2), thigh/knee (L3/4, lower leg/ankle (L4/L5/S1), and foot/toes (L5) was normal.  The straight leg raising test was negative on the right and left side.  The Veteran had radiculopathy with mild intermittent pain, numbness, paresthesias and/or dysesthsias in the left lower extremity, involving the left femoral nerve root.  There were no other neurologic abnormalities, such as a bowel or bladder problem.  Id. 

The Board finds that this most closely approximates mild incomplete paralysis.  As such, the Board finds that a separate 10 percent rating, but not more, is warranted for the left lower extremity radiculopathy associated with his service-connected degenerative changes of the lumbar spine.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8526.  A separate rating in excess of 10 percent for right leg radiculopathy is not warranted because the evidence of record did not demonstrate moderate incomplete paralysis of the Veteran's right femoral nerve.  Id. 

Residuals of a fractured right foot

The Veteran contends that the severity of his service-connected right foot disability warrants a higher disability rating.  This disability is currently rated as 10 percent disabling under Diagnostic Code 5010.  38 C.F.R. § 4.71a. 

Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the foot is considered a major joint.  38 C.F.R. § 4.45(f). 

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  However, the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.  In this case, only one joint is involved, and, thus, it does not appear a 20 percent rating is warranted on this basis. 

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5284 contemplates other foot injuries. Under this Code, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation. 

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

At the November 2007 VA examination, the Veteran reported experiencing right foot pain mainly at his employment which requires him to stand.  He stated that after standing a hour or less, he starts to experience severe pain which was a 7 or 8 out of 10 scale.  He was unable to state how many flare-ups he had per day and how long the pain lasted.  He reported walking was difficult as his foot becomes weak and he gets off balance.  The Veteran stated he does not run but otherwise, his activities of daily life are not affected by his right foot condition.  He reported he did not miss any days of work but expressed concern he may not be able to continue his job at the same position as a result of his foot pain.  A physical examination revealed his gait and weight bearing was normal and was able to walk without an assistive device.  He was able to walk on his heels but not on his right toes due to pain and weakness.  The examiner noted the right foot arches were low, almost pes planus, with a very slight inward deviation of the Achilles tendons, to 4 degrees.  There was no deformity noticed and the toe movements were normally.  The right ankle range of motion was dorsiflexion of 15 degrees with no loss of excursion after three repetitions due to DeLuca factors.  The right plantar flexion was 38 degrees with no loss of excursion after three repetitions.  X-ray of the right foot revealed no demonstrable fracture or dislocation.  The visible bone, joint, and soft tissue structures were normal.  See VA examination, dated November 2007.

VA treatment records from May 2007 to January 2010 indicate the Veteran was treated for his right foot pain and underwent therapy.  In a January 2010 x-ray revealed stress related changes of the subchondral bone at the first and second tarsal/metatarsal joint.  There was also mild inflammation at the peroneal tendons at the level of cuboid.  The examiner noted minor abnormality at this time.  See VA treatment records, dated May 2007 to January 2010.

At the December 2011 VA examination, the Veteran reported constant, sharp right foot pain at an 8 out of 10 pain scale.  He stated prolonged standing or walking precipitated the pain.  The Veteran stated flare-ups occurred daily and lasted hours and complained of stiffness and weakness.  A physical examination revealed the Veteran did not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes clavus (or any pain, effects on plantar fascia, or dorsiflexion and varus deformity due to pes clavus), or malunion or non union of the tarsal or metatarsal bones.  There was no evidence of bilateral weak foot or any other pertinent physical findings, complication, condition, signs and/or symptoms related to the residuals of the right foot fracture.  There was also no other "functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis."  X-rays of the right foot revealed no abnormal findings.  See VA examination, dated December 2011. 

The Veteran's foot condition did impact his ability to work, however.  The Veteran's employment at the Post Office was physical demanding and it aggravated his right foot condition.  He reported worsening pain and stiffness with ten incapacitating days within the last twelve months and only three days prescribed by a doctor.  Id. 

In the instant case, the Board acknowledges that the record does indicate the Veteran's service-connected right foot disorder has resulted in complaints of pain and stiffness.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, are for consideration in the instant case.  However, the Board finds that even with these complaints, there is no indication the right foot is manifested by moderately severe impairment, to include limitation of motion.  A thorough review of the treatment records on file does not otherwise indicate a rating in excess of 10 percent is warranted pursuant to Diagnostic Code 5284 or any other potentially applicable Diagnostic Code. 

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected residuals of a fractured right foot.  As such, the preponderance of the evidence is against the claim, and it must be denied.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular consideration

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id. 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board concurs with the RO's determination that neither the Veteran's service-connected low back strain, radiculopathy of the left lower extremity, and/or residuals of a fractured right foot warrants consideration of an extraschedular rating in the instant case.  The Board has carefully compared the level of severity and symptomatology of these service-connected disabilities with the established criteria found in the rating schedule, and finds that the symptomatology of both disabilities are fully addressed by the rating criteria under which this disabilities are currently rated.  There are no additional symptoms of either disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for these service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In addition, the record does not reflect he has been hospitalized for either disability during the pendency of this case.  Moreover, to the extent that these service-connected disabilities interfere with his employability, such interference is addressed by the schedular rating criteria.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

In view of the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96  (1996).


ORDER

Entitlement to an increased evaluation for a low back strain, currently evaluated as 20 percent disabling, is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an increased evaluation for residuals of a right foot fracture, currently evaluated as 10 percent disabling, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


